UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6104


DOUGLAS DEMPSEY, III,

                Petitioner - Appellant,

          v.

WARDEN WILLIE EAGLETON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Timothy M. Cain, District Judge.
(0:12-cv-03254-TMC)


Submitted:   May 30, 2013                  Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Dempsey, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Douglas       Dempsey,     III,      seeks    to   appeal   the       district

court’s    order         accepting      the   recommendation       of    the     magistrate

judge     to       treat     his   28    U.S.C.      §    2254    (2006)    petition         as

successive and unauthorized and dismissing it on that basis.

The order is not appealable unless a circuit justice or judge

issues         a        certificate      of        appealability.               28     U.S.C.

§ 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).           A   certificate      of    appealability        will    not    issue

absent “a substantial showing of the denial of a constitutional

right.”        28 U.S.C. § 2253(c)(2) (2006).                 When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district       court’s       assessment       of    the     constitutional       claims      is

debatable          or    wrong.    Slack      v.    McDaniel,      529   U.S.        473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Dempsey has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                               2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3